 
EXHIBIT 10.2
 
LOAN AGREEMENT


This Agreement dated as of December 31, 2008, is between Bank of America, N.A.
(the "Bank") and MEXCO ENERGY CORPORATION, a Colorado corporation ("Mexco") and
FORMAN ENERGY CORPORATION, a New York corporation (“Forman,” and together with
Mexco, “Borrowers” or individually, a “Borrower”).



1. FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS




1.1 Line of Credit Amount.




(a) During the availability period described below, the Bank will provide a line
of credit to the Borrowers. The amount of the line of credit (the "Facility No.
1 Commitment") is the lesser of (i) FIVE MILLION AND NO/100
DOLLARS ($5,000,000.00), or (ii) the Borrowing Base as determined by Bank from
time to time in accordance with this Agreement.




(b) This is a revolving line of credit. Subject to the terms hereof, during the
availability period, the Borrowers may repay principal amounts and reborrow
them.




1.2 Availability Period.



The line of credit is available between the date of this Agreement and October
31, 2010, or such earlier date as the availability may terminate as provided in
this Agreement (the "Facility No. 1 Expiration Date").



1.3 Borrowing Base.



The “Borrowing Base” is the amount of the loan value which Bank assigns, in the
exercise of its sole discretion, to the collateral pledged by Borrowers to the
Bank as security for Facility No. 1. The Borrowing Base is initially set at the
amount of $4,900,000, but may be redetermined at least annually by Bank and at
any time that it appears to the Bank, in its sole discretion, that there has
been a material change in the value of the collateral securing Borrowers’
obligations to the Bank under this Agreement. In the event that the unpaid
principal under this facility shall, at any time, be in excess of the Borrowing
Base as a result of any Borrowing Base redetermination made by the Bank
hereunder, Borrower shall, within fifteen (15) days thereafter (a) by
instruments satisfactory in form and substance to the Bank, provide the Bank
with additional collateral with value in an amount satisfactory to the Bank in
order to increase the Borrowing Base by an amount at least equal to such excess,
or (b) prepay the principal outstanding under this facility in an amount at
least equal to such excess.



1.4 Repayment Terms.




(a) The Borrowers will pay interest on January 5, 2009, and then on the same day
of each month thereafter until payment in full of any principal outstanding
under this facility.




(b) The Borrowers will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No. 1 Expiration
Date.




(c) The Borrowers may prepay the loan in full or in part at any time. The
prepayment will be applied to the most remote payment of principal due under
this Agreement.



1.5
Interest Rate.




(a) The interest rate is a rate per year equal to the lesser of (i) the BBA
LIBOR Daily Floating Rate, plus 2.50 percentage points, or (ii) the maximum
lawful rate of interest permitted under applicable usury laws, now or hereafter
enacted (the "Maximum Rate").



 

--------------------------------------------------------------------------------

(b) The BBA LIBOR Daily Floating Rate is a fluctuating rate of interest equal to
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) as
determined for each banking day at approximately 11:00 a.m. London Time two (2)
London Banking Days prior to the date in question, for U.S. Dollar deposits (for
delivery on the first day of such interest period) with a one-month term, as
adjusted from time to time in the Bank’s sole discretion for reserve
requirements, deposit insurance assessment rates and regulatory costs. If such
rate is not available at such time for any reason, then the rate for that
interest period will be determined by such alternate method as reasonably
selected by the Bank. A “London Banking Day” is a day on which banks in London
are open for business and dealing in offshore dollars.




2. FEES AND EXPENSES




2.1 Unused Commitment Fee.



Borrowers shall pay to the Bank an unused commitment fee (the “Unused Commitment
Fee”) in an amount equal to one half of one percent (.50%) times the daily
average of the unadvanced amount of the Facility No. 1 Commitment. Such Unused
Commitment Fee shall be calculated on the basis of a year consisting of 360
days. The Unused Commitment Fee shall be payable quarterly in arrears on the
last day of each calendar quarter beginning March 31, 2009, with the first
payment being for the period from the date of this Agreement through March 31,
2009, and with the final fee payment due on the Facility No. 1 Expiration Date
for any period then ending for which the Unused Commitment Fee shall not have
been theretofore paid. In the event the Facility No. 1 Expiration Date
terminates on any date prior to the end of such quarterly period, Borrowers
shall pay to the Bank on the date of such termination, the total Unused
Commitment Fee due for the period in which such termination occurred.



2.2 Expenses.



The Borrowers agree to immediately repay the Bank for expenses that include, but
are not limited to, filing, recording and search fees, appraisal fees, title
report fees, and documentation fees.



2.3 Reimbursement Costs.




(a) The Borrowers agree to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement. Expenses include, but are not limited to, reasonable attorneys' fees,
including any allocated costs of the Bank's in-house counsel to the extent
permitted by applicable law.




(b) The Borrowers agree to reimburse the Bank for the cost of periodic field
examinations of the Borrowers’ books, records and collateral, and appraisals of
the collateral, at such intervals as the Bank may reasonably require. The
actions described in this paragraph may be performed by employees of the Bank or
by independent appraisers.




2.4 No Excess Fees.



Notwithstanding anything to the contrary in this Section 2, in no event shall
any sum payable under this Section 2 (to the extent, if any, constituting
interest under applicable laws), together with all other amounts constituting
interest under applicable laws and payable in connection with the credit
evidenced hereby, exceed the amount of interest computed at the Maximum Rate.


2

--------------------------------------------------------------------------------

3. COLLATERAL




3.1 Real and Personal Property.



The Borrowers’ obligations to the Bank under this Agreement will be secured by
liens covering Mexco’s interest in the oil and gas real and personal property
collateral described in the Deed of Trust executed by Mexco and by liens
covering Mexco’s interest in all of the issued and outstanding capital stock of
Forman.
 

4. DISBURSEMENTS, PAYMENTS AND COSTS




4.1 Disbursements and Payments.




(a) Each payment by the Borrowers will be made in U.S. Dollars and immediately
available funds by debit to a deposit account, as described in this Agreement or
otherwise authorized by the Borrowers. For payments not made by direct debit,
payments will be made by mail to the address shown on the Borrowers’ statement
or at one of the Bank’s banking centers in the United States, or by such other
method as may be permitted by the Bank.




(b) The Bank may honor instructions for advances or repayments given by the
Borrowers (if an individual), or by any one of the individuals authorized to
sign loan agreements on behalf of the Borrowers, or any other individual
designated by any one of such authorized signers (each an “Authorized
Individual”).




(c) For any payment under this Agreement made by debit to a deposit account, the
Borrowers will maintain sufficient immediately available funds in the deposit
account to cover each debit. If there are insufficient immediately available
funds in the deposit account on the date the Bank enters any such debit
authorized by this Agreement, the Bank may reverse the debit.




(d) Each disbursement by the Bank and each payment by the Borrowers will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrowers to sign one or more promissory notes.




(e) Prior to the date each payment of principal and interest and any fees from
the Borrowers becomes due (the "Due Date"), the Bank will mail to the Borrowers
a statement of the amounts that will be due on that Due Date (the "Billed
Amount"). The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate. If the Billed Amount differs from the actual amount
due on the Due Date (the "Accrued Amount"), the discrepancy will be treated as
follows:




(i) If the Billed Amount is less than the Accrued Amount, the Billed Amount for
the following Due Date will be increased by the amount of the discrepancy. The
Borrowers will not be in default by reason of any such discrepancy.




(ii) If the Billed Amount is more than the Accrued Amount, the Billed Amount for
the following Due Date will be decreased by the amount of the discrepancy.



Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrowers’ interest on any overpayment.


3

--------------------------------------------------------------------------------

4.2 Telephone and Telefax Authorization.




(a) The Bank may honor telephone or telefax instructions for advances or
repayments given, or purported to be given, by any one of the Authorized
Individuals.




(b) The Borrowers will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any Authorized Individual.
This paragraph will survive this Agreement's termination, and will benefit the
Bank and its officers, employees, and agents.




4.3 Direct Debit.



The Borrowers agree that on the Due Date the Bank will debit the Billed Amount
from deposit account number 0035xxxxxxxx owned by the Borrowers, or such other
of the Borrowers’ accounts with the Bank as designated in writing by the
Borrowers (the "Designated Account"). The Borrowers may terminate this Direct
Debit arrangement at any time by sending written notice to the Bank at the
address specified at the end of this Agreement.



4.4 Banking Days.



Unless otherwise provided in this Agreement, a banking day is a day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close,
or are in fact closed, in the state where the Bank's lending office is located,
and, if such day relates to amounts bearing interest at an offshore rate (if
any), means any such day on which dealings in dollar deposits are conducted
among banks in the offshore dollar interbank market. All payments and
disbursements which would be due on a day which is not a banking day will be due
on the next banking day. All payments received on a day which is not a banking
day will be applied to the credit on the next banking day.



4.5 Interest Calculation.



Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed. This results in more interest or a higher fee than if a 365-day year is
used. Installments of principal which are not paid when due under this Agreement
shall continue to bear interest until paid.



4.6 Default Rate.



Upon the occurrence of any default or after maturity or after judgment has been
rendered on any obligation under this Agreement, all amounts outstanding under
this Agreement, including any interest, fees, or costs which are not paid when
due, will at the option of the Bank bear interest at a rate which is the lesser
of (i) the Maximum Rate, or (ii) 4.0 percentage point(s) higher than the rate of
interest otherwise provided under this Agreement. This may result in compounding
of interest. This will not constitute a waiver of any default.



5. CONDITIONS



Before the Bank is required to extend any credit to the Borrowers under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.


4

--------------------------------------------------------------------------------

5.1 Authorizations.



If the Borrowers or any guarantor is anything other than a natural person,
evidence that the execution, delivery and performance by the Borrowers and/or
such guarantor of this Agreement and any instrument or agreement required under
this Agreement have been duly authorized.



5.2 Governing Documents.



If required by the Bank, a copy of the Borrowers' organizational documents.



5.3 Security Agreements.



Signed original security agreements covering the personal property collateral
which the Bank requires.



5.4 Perfection and Evidence of Priority.



Evidence that the security interests and liens in favor of the Bank are valid,
enforceable, properly perfected in a manner acceptable to the Bank and prior to
all others' rights and interests, except those the Bank consents to in writing.
All title documents for motor vehicles which are part of the collateral must
show the Bank's interest.



5.5 Payment of Fees.



Payment of all fees and other amounts due and owing to the Bank, including
without limitation payment of all accrued and unpaid expenses incurred by the
Bank as required by the paragraph entitled "Reimbursement Costs."



5.6 Good Standing.



Certificates of good standing for the Borrowers from their states of formation
and from any other state in which the Borrowers are required to qualify to
conduct their business.



5.7 Insurance.



Evidence of insurance coverage, as required in the "Covenants" section of this
Agreement.



5.8 Deed of Trust.



Signed and acknowledged original deed of trust, as required by the Bank,
encumbering the real property collateral.



6. REPRESENTATIONS AND WARRANTIES



When the Borrowers sign this Agreement, and until the Bank is repaid in full,
the Borrowers jointly and severally make the following representations and
warranties. Each request for an extension of credit constitutes a renewal of
these representations and warranties as of the date of the request:



6.1 Formation.



If a Borrower is anything other than a natural person, it is duly formed and
existing under the laws of the state or other jurisdiction where organized.


5

--------------------------------------------------------------------------------

6.2 Authorization.



This Agreement, and any instrument or agreement required hereunder, are within
each Borrower's powers, have been duly authorized, and do not conflict with any
of its organizational papers.



6.3 Enforceable Agreement.



This Agreement is a legal, valid and binding agreement of the Borrowers,
enforceable against the Borrowers in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable.



6.4 Good Standing.



In each state in which the Borrowers do business, each is properly licensed, in
good standing, and, where required, in compliance with fictitious name statutes.



6.5 No Conflicts.



This Agreement does not conflict with any law, agreement, or obligation by which
either Borrower is bound.



6.6 Financial Information.



All financial and other information that has been or will be supplied to the
Bank is sufficiently complete to give the Bank accurate knowledge of the
Borrowers' (and any guarantor's) financial condition, including all material
contingent liabilities. Since the date of the most recent financial statement
provided to the Bank, there has been no material adverse change in the business
condition (financial or otherwise), operations, properties or prospects of
either Borrower (or any guarantor).



6.7 Lawsuits.



There is no lawsuit, tax claim or other dispute pending or threatened against
either Borrower which, if lost, would impair either Borrower's financial
condition or ability to repay the loan, except as have been disclosed in writing
to the Bank.



6.8 Collateral.



All collateral required in this Agreement is owned by the grantor of the
security interest free of any title defects or any liens or interests of others,
except those which have been approved by the Bank in writing.



6.9 Permits, Franchises.



The Borrowers possess all permits, memberships, franchises, contracts and
licenses required and all trademark rights, trade name rights, patent rights,
copyrights, and fictitious name rights necessary to enable them to conduct the
businesses in which each is now engaged.



6.10 Other Obligations.



The Borrowers are not in default on any obligation for borrowed money, any
purchase money obligation or any other material lease, commitment, contract,
instrument or obligation, except as have been disclosed in writing to the Bank.


6

--------------------------------------------------------------------------------

6.11 Tax Matters.



The Borrowers have no knowledge of any pending assessments or adjustments of
their income tax for any year and all taxes due have been paid, except as have
been disclosed in writing to the Bank.



6.12 No Event of Default.



There is no event which is, or with notice or lapse of time or both would be, a
default under this Agreement.



6.13 Insurance.



The Borrowers have obtained, and maintained in effect, the insurance coverage
required in the "Covenants" section of this Agreement.



6.14 Location of Borrowers.



The place of business of the Borrowers (or, if the Borrowers have more than one
place of business, their chief executive office) is located at the address
listed on the signature page of this Agreement.



7. COVENANTS



The Borrowers jointly and severally agree, so long as credit is available under
this Agreement and until the Bank is repaid in full:



7.1 Use of Proceeds.



To use the proceeds of Facility No. 1 only for the working capital needs of
Borrowers.



7.2 Financial Information.



To provide the following financial information and statements in form and
content acceptable to the Bank, and such additional information as requested by
the Bank from time to time. The Bank reserves the right, upon written notice to
the Borrowers, to require the Borrowers to deliver financial information and
statements to the Bank more frequently than otherwise provided below, and to use
such additional information and statements to measure any applicable financial
covenants in this Agreement.



(a) Within one hundred (100) days of each fiscal year end of Mexco, the annual
audited financial statements of Mexco. These financial statements must be
audited (with an opinion satisfactory to the Bank) by a certified public
accountant acceptable to the Bank. The statements shall be prepared on a
consolidated basis.




(b) Within forty-five (45) days of the period's end (excluding the last period
in each fiscal year), quarterly financial statements of Mexco, certified and
dated by an authorized financial officer. These financial statements may be
company-prepared. The statements shall be prepared on a consolidated basis.




(c) Promptly, upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent or received by Mexco to or
from Mexco’s auditor. If no management letter is prepared, the Bank may, in its
discretion, request a letter from such auditor stating that no deficiencies were
noted that would otherwise be addressed in a management letter.



7

--------------------------------------------------------------------------------

(d) On or before June 1 of each calendar year an engineering report covering all
of Borrowers’ material oil and gas properties dated effective as of March 31st
of each such year, and at such other times as the Bank may request, an
engineering report covering all of Borrowers’ material oil and gas properties
dated effective not more than sixty (60) days prior to the delivery of the same
to the Bank. Each such engineering report shall be prepared by an independent
petroleum engineering firm acceptable to the Bank, utilizing economic pricing
parameters used by the Bank as established from time to time, together with such
other information, reports and data concerning the value of said oil and gas
properties as the Bank shall deem necessary.




(e) Copies of the Form 10-K Annual Report, Form 10-Q Quarterly Report and Form
8-K Current Report for Mexco within thirty (30) days after the date of filing
with the Securities and Exchange Commission.




(f) Within 100 days of the end of each fiscal year, a compliance certificate of
the Borrowers, signed by an authorized financial officer and setting forth (i)
the information and computations (in sufficient detail) to establish compliance
with all financial covenants at the end of the period covered by the financial
statements then being furnished and (ii) whether there existed as of the date of
such financial statements and whether there exists as of the date of the
certificate, any default under this Agreement and, if any such default exists,
specifying the nature thereof and the action the Borrowers are taking and
propose to take with respect thereto.




(g) Within 45 days of the end of each fiscal quarter, a compliance certificate
of the Borrowers, signed by an authorized financial officer and setting forth
(i) the information and computations (in sufficient detail) to establish
compliance with all financial covenants at the end of the period covered by the
financial statements then being furnished and (ii) whether there existed as of
the date of such financial statements and whether there exists as of the date of
the certificate, any default under this Agreement and, if any such default
exists, specifying the nature thereof and the action the Borrowers are taking
and propose to take with respect thereto.




(h) Promptly upon the Bank's request, such other books, records, statements,
lists of property and accounts, budgets, forecasts or reports as to the
Borrowers and as to each guarantor of the Borrowers' obligations to the Bank as
the Bank may request.



7.3
Tangible Net Worth.



To maintain on a consolidated basis, Tangible Net Worth equal to at least the
sum of the following:



(a) Six Million Two Hundred Fifty-Seven Thousand Dollars ($6,257,000); plus




(b) The sum of 50% of net income after income taxes (without subtracting losses)
earned in each quarterly accounting period commencing after June 30, 2008; plus



(c)
The net proceeds for from any equity securities issues after the date of this
Agreement.



As used herein, “Tangible Net Worth” means the value of total assets (including
leaseholds and leasehold improvements and reserves against assets but excluding
goodwill, patents, trademarks, trade names, organization expense, unamortized
debt discount and expense, capitalized or deferred research and development
costs, deferred marketing expenses and other like intangibles, and monies due
from affiliates, officers, directors, employees, shareholders, members or
managers) less total liabilities, including but not limited to accrued and
deferred income taxes, but excluding the non-current portion of Subordinated
Liabilities. “Subordinated Liabilities” means liabilities subordinated to the
Borrowers’ obligations to the Bank in a manner acceptable to the Bank in its
sole discretion.


8

--------------------------------------------------------------------------------

7.4 Dividends and Distributions.



Not to declare or pay any dividends (except dividends paid in capital stock),
redemptions of stock, distributions and withdrawals (as applicable) to its
owners.



7.5 Other Debts.



Not to have outstanding or incur any direct or contingent liabilities or lease
obligations (other than those to the Bank), or become liable for the liabilities
of others, without the Bank's written consent. This does not prohibit:



(a) Acquiring goods, supplies, or merchandise on normal trade credit.




(b) Endorsing negotiable instruments received in the usual course of business.




(c) Obtaining surety bonds in the usual course of business.




(d) Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank in the Borrowers' most recent
financial statement.




7.6 Other Liens.



Not to create, assume, or allow any security interest or lien (including
judicial liens) on property the Borrowers now or later own, except:



(a) Liens and security interests in favor of the Bank.




(b) Liens for taxes not yet due.




(c) Liens outstanding on the date of this Agreement disclosed in writing to the
Bank.




7.7 Investments.



Not to have any existing, or make any new, investments in any individual or
entity, or make any capital contributions or other transfers of assets to any
individual or entity, except for:



(a) Existing investments disclosed to the Bank in writing.




(b) Investments in the Borrowers’ current subsidiaries.




7.8 Loans.



Not to make any loans, advances or other extensions of credit to any individual
or entity, except for:



(a) Existing extensions of credit disclosed to the Bank in writing.




(b) Extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business to non-affiliated entities.




7.9 Loans to Officers or Affiliates.



Not to make any loans, advances or other extensions of credit (including
extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services) to any of the Borrowers'
executives, officers, directors or shareholders (or any relatives of any of the
foregoing), or to any affiliated entities.


9

--------------------------------------------------------------------------------

7.10 Change of Management.



Not to make any substantial change in the present executive or management
personnel of the Borrowers.



7.11 Additional Negative Covenants.



Not to, without the Bank's written consent:



(a) Enter into any consolidation, merger, or other combination, or become a
partner in a partnership, a member of a joint venture, or a member of a limited
liability company.




(b) Acquire or purchase a business or its assets.



(c)
Engage in any business activities substantially different from the Borrowers'
present businesses.




(d) Liquidate or dissolve either of the Borrower’s businesses.




(e) Sell, lease, assign or otherwise dispose of or transfer any assets, except
in the normal course of business.



7.12
Notices to Bank.



To promptly notify the Bank in writing of:



(a) Any lawsuit against a Borrower or any Obligor.




(b) Any substantial dispute between any governmental authority and a Borrower or
any Obligor.




(c) Any event of default under this Agreement, or any event which, with notice
or lapse of time or both, would constitute an event of default.




(d) Any material adverse change in a Borrower's or any Obligor’s business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit.




(e) Any change in a Borrower's or any Obligor’s name, legal structure, principal
residence (for an individual), state of registration (for a registered entity),
place of business, or chief executive office if a Borrower or any Obligor has
more than one place of business.




(f) Any actual contingent liabilities of a Borrower or any Obligor, and any such
contingent liabilities which are reasonably foreseeable.



For purposes of this Agreement, “Obligor” shall mean any guarantor, any party
pledging collateral to the Bank, or, if the Borrowers are comprised of the
trustees of a trust, any trustor.



7.13 Insurance.




 (a) General Business Insurance. To maintain insurance satisfactory to the Bank
as to amount, nature and carrier covering property damage (including loss of use
and occupancy) to any of the Borrowers' properties, business interruption
insurance, public liability insurance including coverage for contractual
liability, product liability and workers' compensation, and any other insurance
which is usual for the Borrowers' businesses. Each policy shall provide for at
least thirty (30) days prior notice to the Bank of any cancellation thereof.



10

--------------------------------------------------------------------------------

(b) Insurance Covering Collateral. To maintain all risk property damage
insurance policies (including without limitation windstorm coverage, and
hurricane coverage as applicable) covering the tangible property comprising the
collateral. Each insurance policy must be in an amount acceptable to the Bank.
The insurance must be issued by an insurance company acceptable to the Bank and
must include a lender's loss payable endorsement in favor of the Bank in a form
acceptable to the Bank.




(c) Evidence of Insurance. Upon the request of the Bank, to deliver to the Bank
a copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.




7.14 Compliance with Laws.



To comply with the laws (including any fictitious or trade name statute),
regulations, and orders of any government body with authority over the
Borrowers' businesses. The Bank shall have no obligation to make any advance to
the Borrowers except in compliance with all applicable laws and regulations and
the Borrowers shall fully cooperate with the Bank in complying with all such
applicable laws and regulations.



7.15 ERISA Plans.



Promptly during each year, to pay and cause any subsidiaries to pay
contributions adequate to meet at least the minimum funding standards under
ERISA with respect to each and every Plan; file each annual report required to
be filed pursuant to ERISA in connection with each Plan for each year; and
notify the Bank within ten (10) days of the occurrence of any Reportable Event
that might constitute grounds for termination of any capital Plan by the Pension
Benefit Guaranty Corporation or for the appointment by the appropriate United
States District Court of a trustee to administer any Plan. "ERISA" means the
Employee Retirement Income Security Act of 1974, as amended from time to time.
Capitalized terms in this paragraph shall have the meanings defined within
ERISA.



7.16 Books and Records.



To maintain adequate books and records.



7.17 Audits.



To allow the Bank and its agents to inspect the Borrowers' properties and
examine, audit, and make copies of books and records at any reasonable time. If
any of the Borrowers' properties, books or records are in the possession of a
third party, the Borrowers authorize that third party to permit the Bank or its
agents to have access to perform inspections or audits and to respond to the
Bank's requests for information concerning such properties, books and records.



7.18 Perfection of Liens.



To help the Bank perfect and protect its security interests and liens, and
reimburse it for related costs it incurs to protect its security interests and
liens.


7.19
Bank as Principal Depository.



To maintain the Bank as its principal depository bank, including for the
maintenance of business, cash management, operating and administrative deposit
accounts.



7.20 Cooperation.



To take any action reasonably requested by the Bank to carry out the intent of
this Agreement.


11

--------------------------------------------------------------------------------

8. HAZARDOUS SUBSTANCES - REAL PROPERTY SECURITY




8.1 Indemnity Regarding Hazardous Substances.



The Borrowers agree to indemnify and hold the Bank harmless from and against all
liabilities, claims, actions, foreseeable and unforeseeable consequential
damages, costs and expenses (including sums paid in settlement of claims and all
consultant, expert and legal fees and expenses of the Bank's counsel) or loss
directly or indirectly arising out of or resulting from any of the following:



(a) Any hazardous substance being present at any time, whether before, during or
after any construction, in or around any part of the real property collateral
securing this Agreement (the "Real Property"), or in the soil, groundwater or
soil vapor on or under the Real Property, including those incurred in connection
with any investigation of site conditions or any clean-up, remedial, removal or
restoration work, or any resulting damages or injuries to the person or property
of any third parties or to any natural resources.




(b) Any use, generation, manufacture, production, storage, release, threatened
release, discharge, disposal or presence of a hazardous substance. This
indemnity will apply whether the hazardous substance is on, under or about any
of the Borrowers' property or operations or property leased to the Borrowers,
whether or not the property has been taken by the Bank as collateral.



Upon demand by the Bank, the Borrowers will defend any investigation, action or
proceeding alleging the presence of any hazardous substance in any such
location, which affects the Real Property or which is brought or commenced
against the Bank, whether alone or together with the Borrowers or any other
person, all at the Borrowers' own cost and by counsel to be approved by the Bank
in the exercise of its reasonable judgment. In the alternative, the Bank may
elect to conduct its own defense at the expense of the Borrowers. The Borrowers'
obligations to the Bank under this Article, except the obligation to give
notices to the Bank, shall survive termination of this Agreement, repayment of
the Borrowers' obligations to the Bank under this Agreement, and foreclosure of
the deed of trust or mortgage encumbering the Real Property or similar
proceedings.



8.2 Representation and Warranty Regarding Hazardous Substances.



Before signing this Agreement, the Borrowers researched and inquired into the
previous uses and ownership of the Real Property. Based on that due diligence,
the Borrowers represent and warrant that to the best of their knowledge, no
hazardous substance has been disposed of or released or otherwise exists in, on,
under or onto the Real Property in violation of applicable Environmental Laws,
except as the Borrower has disclosed to the Bank in writing.



8.3 Compliance Regarding Hazardous Substances.



The Borrowers have complied, and will comply and cause all occupants of the Real
Property to comply, with all current and future laws, regulations and ordinances
or other requirements of any governmental authority relating to or imposing
liability or standards of conduct concerning protection of health or the
environment or hazardous substances (“Environmental Laws”). The Borrowers shall
promptly, at the Borrowers’ sole cost and expense, take all reasonable actions
with respect to any hazardous substances or other environmental condition at,
on, or under the Real Property necessary to (i) comply with all applicable
Environmental Laws; (ii) allow continued use, occupation or operation of the
Real Property; or (iii) maintain the fair market value of the Real Property. The
Borrowers acknowledge that hazardous substances may permanently and materially
impair the value and use of the Real Property.


12

--------------------------------------------------------------------------------

8.4 Notices Regarding Hazardous Substances.



Until full repayment of the loan, the Borrowers will promptly notify the Bank in
writing if it knows, suspects or believes there may be any hazardous substance
in or around the Real Property, or in the soil, groundwater or soil vapor on or
under the Real Property in violation of applicable Environmental Laws, or that
the Borrower or the Real Property may be subject to any threatened or pending
investigation by any governmental agency under any current or future law,
regulation or ordinance pertaining to any hazardous substance.



8.5 Site Visits, Observations and Testing.



The Bank and its agents and representatives will have the right at any
reasonable time, after giving reasonable notice to the Borrowers, to enter and
visit the Real Property and any other locations where any personal property
collateral securing this Agreement is located, for the purposes of observing the
Real Property and the personal property collateral, taking and removing
environmental samples, and conducting tests on any part of the Real Property.
The Borrowers shall reimburse the Bank on demand for the costs of any such
environmental investigation and testing. The Bank will make reasonable efforts
during any site visit, observation or testing conducted pursuant this paragraph
to avoid interfering with the Borrowers’ use of the Real Property and the
personal property collateral. The Bank is under no duty, however, to visit or
observe the Real Property or the personal property collateral or to conduct
tests, and any such acts by the Bank will be solely for the purposes of
protecting the Bank's security and preserving the Bank's rights under this
Agreement. No site visit, observation or testing or any report or findings made
as a result thereof (“Environmental Report”) (i) will result in a waiver of any
default of the Borrowers; (ii) impose any liability on the Bank; or (iii) be a
representation or warranty of any kind regarding the Real Property or the
personal property collateral (including its condition or value or compliance
with any laws) or the Environmental Report (including its accuracy or
completeness). In the event the Bank has a duty or obligation under applicable
laws, regulations or other requirements to disclose an Environmental Report to
the Borrowers or any other party, the Borrowers authorize the Bank to make such
a disclosure. The Bank may also disclose an Environmental Report to any
regulatory authority, and to any other parties as necessary or appropriate in
the Bank’s judgment. The Borrowers further understand and agree that any
Environmental Report or other information regarding a site visit, observation or
testing that is disclosed to the Borrowers by the Bank or its agents and
representatives is to be evaluated (including any reporting or other disclosure
obligations of the Borrowers) by the Borrowers without advice or assistance from
the Bank.



8.6 Definition of Hazardous Substance.



"Hazardous substance" means any substance, material or waste that is or becomes
designated or regulated as "toxic," "hazardous," "pollutant," or "contaminant"
or a similar designation or regulation under any current or future federal,
state or local law (whether under common law, statute, regulation or otherwise)
or judicial or administrative interpretation of such, including without
limitation petroleum or natural gas.



9. DEFAULT AND REMEDIES



If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrowers in default, stop making any additional
credit available to the Borrowers, and require the Borrowers to repay their
entire debt immediately and without prior notice. If an event which, with notice
or the passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled "Bankruptcy," below, with respect to
the Borrowers, then the entire debt outstanding under this Agreement will
automatically be due immediately.


13

--------------------------------------------------------------------------------

9.1 Failure to Pay.



The Borrowers fail to make a payment under this Agreement when due.



9.2 Other Bank Agreements.



Any default occurs under any other agreement a Borrower (or any Obligor) or any
of the Borrowers' related entities or affiliates has with the Bank or any
affiliate of the Bank.



9.3 Cross-default.



Any default occurs under any agreement in connection with any credit a Borrower
(or any Obligor) or any of the Borrowers' related entities or affiliates has
obtained from anyone else or which a Borrower (or any Obligor) or any of the
Borrowers' related entities or affiliates has guaranteed.



9.4 False Information.



A Borrower or any Obligor has given the Bank materially false or misleading
information or representations.



9.5 Bankruptcy.



A Borrower, any Obligor, or any general partner of a Borrower or of any Obligor
files a bankruptcy petition, a bankruptcy petition is filed against any of the
foregoing parties, or a Borrower, any Obligor, or any general partner of a
Borrower or of any Obligor makes a general assignment for the benefit of
creditors.



9.6 Receivers.



A receiver or similar official is appointed for a substantial portion of a
Borrower's or any Obligor's business, or the business is terminated, or, if any
Obligor is anything other than a natural person, such Obligor is liquidated or
dissolved.



9.7 Lien Priority.



The Bank fails to have an enforceable first lien (except for any prior liens to
which the Bank has consented in writing) on or security interest in any property
given as security for this Agreement (or any guaranty).



9.8 Judgments.



Any judgments or arbitration awards are entered against a Borrower or any
Obligor, or a Borrower or any Obligor enters into any settlement agreements with
respect to any litigation or arbitration.



9.9 Death.



If a Borrower or any Obligor is a natural person, a Borrower or such Obligor
dies or becomes legally incompetent; if a Borrower or any Obligor is a trust, a
trustor dies or becomes legally incompetent; if a Borrower or any Obligor is a
partnership, any general partner dies or becomes legally incompetent.


14

--------------------------------------------------------------------------------

9.10 Material Adverse Change.



A material adverse change occurs, or is reasonably likely to occur, in a
Borrower's (or any Obligor's) business condition (financial or otherwise),
operations, properties or prospects, or ability to repay the credit; or the Bank
determines that it is insecure for any other reason.



9.11 Government Action.



Any government authority takes action that the Bank believes materially
adversely affects a Borrower's or any Obligor's financial condition or ability
to repay.



9.12 Default under Related Documents.



Any default occurs under any guaranty, subordination agreement, security
agreement, deed of trust, mortgage, or other document required by or delivered
in connection with this Agreement or any such document is no longer in effect,
or any guarantor purports to revoke or disavow the guaranty.



9.13 ERISA Plans.



Any one or more of the following events occurs with respect to a Plan of a
Borrower subject to Title IV of ERISA, provided such event or events could
reasonably be expected, in the judgment of the Bank, to subject a Borrower to
any tax, penalty or liability (or any combination of the foregoing) which, in
the aggregate, could have a material adverse effect on the financial condition
of a Borrower:



(a) A reportable event shall occur under Section 4043(c) of ERISA with respect
to a Plan.




(b) Any Plan termination (or commencement of proceedings to terminate a Plan) or
the full or partial withdrawal from a Plan by a Borrower or any ERISA Affiliate.




9.14 Other Breach Under Agreement.



A default occurs under any other term or condition of this Agreement not
specifically referred to in this Article. This includes any failure or
anticipated failure by a Borrower (or any other party named in the Covenants
section) to comply with any financial covenants set forth in this Agreement,
whether such failure is evidenced by financial statements delivered to the Bank
or is otherwise known to a Borrower or the Bank.


10.
ENFORCING THIS AGREEMENT; MISCELLANEOUS



10.1
GAAP.



Except as otherwise stated in this Agreement, all financial information provided
to the Bank and all financial covenants will be made under generally accepted
accounting principles, consistently applied.



10.2 Governing Law.



This Agreement shall be governed and construed in accordance with the laws of
Texas. To the extent that the Bank has greater rights or remedies under federal
law, whether as a national bank or otherwise, this paragraph shall not be deemed
to deprive the Bank of such rights and remedies as may be available under
federal law. It is the intention of the parties to comply with applicable usury
laws. The parties agree that the total amount of interest contracted for,
charged, collected or received by the Bank under this Agreement shall not exceed
the Maximum Rate. To the extent, if any, that Chapter 303 of the Texas Finance
Code (the "Code") is relevant to the Bank for purposes of determining the
Maximum Rate, the parties elect to determine the Maximum Rate under the Code
pursuant to the “weekly ceiling” from time to time in effect, as referred to and
defined in § 303.001-303.016 of the Code; subject, however, to any right the
Bank subsequently may have under applicable law to change the method of
determining the Maximum Rate. Notwithstanding any contrary provisions contained
herein, (a) the Maximum Rate shall be calculated on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be; (b)
in determining whether the interest hereunder exceeds interest at the Maximum
Rate, the total amount of interest shall be spread throughout the entire term of
this Agreement until its payment in full; (c) if at any time the interest rate
chargeable under this Agreement would exceed the Maximum Rate, thereby causing
the interest payable under this Agreement to be limited to the Maximum Rate,
then any subsequent reductions in the interest rate(s) shall not reduce the rate
of interest charged under this Agreement below the Maximum Rate until the total
amount of interest accrued from and after the date of this Agreement equals the
amount of interest which would have accrued if the interest rate(s) had at all
times been in effect; (d) if the Bank ever charges or receives anything of value
which is deemed to be interest under applicable Texas law, and if the occurrence
of any event, including acceleration of maturity of obligations owing to the
Bank, should cause such interest to exceed the maximum lawful amount, any amount
which exceeds interest at the Maximum Rate shall be applied to the reduction of
the unpaid principal balance under this Agreement or any other indebtedness owed
to the Bank by the Borrowers, and if this Agreement and such other indebtedness
are paid in full, any remaining excess shall be paid to the Borrowers; and (e)
Chapter 346 of the Code shall not be applicable to this Agreement or the
indebtedness outstanding hereunder.


15

--------------------------------------------------------------------------------

10.3 Successors and Assigns.



This Agreement is binding on the Borrowers' and the Bank's successors and
assignees. Each Borrower agrees that it may not assign this Agreement without
the Bank's prior consent. The Bank may sell participations in or assign this
loan, and may exchange information about the Borrowers (including, without
limitation, any information regarding any hazardous substances) with actual or
potential participants or assignees. If a participation is sold or the loan is
assigned, the purchaser will have the right of set-off against the Borrowers.



10.4 Dispute Resolution Provision.



This paragraph, including the subparagraphs below, is referred to as the
“Dispute Resolution Provision.” This Dispute Resolution Provision is a material
inducement for the parties entering into this agreement.



(a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
"Claim"). For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of the
Bank involved in the servicing, management or administration of any obligation
described or evidenced by this agreement.




(b) At the request of any party to this agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the "Act"). The Act will apply even though this agreement provides
that it is governed by the law of a specified state.




(c) Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
("AAA"), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or (ii)
enforce any provision of this arbitration clause, the Bank may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration.



16

--------------------------------------------------------------------------------

(d) The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety (90)
days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.




(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of any statutes of limitation, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitratable shall be determined by the arbitrator(s), except
as set forth at subparagraph (h) of this Dispute Resolution Provision. The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this agreement.




(f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.




(g) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.




(h) Any arbitration or trial by a judge of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the “Class Action Waiver”). Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court and not by an arbitrator. The parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated.




(i) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This waiver of jury trial shall remain in effect even if the Class Action
Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM IS DECIDED
BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.



17

--------------------------------------------------------------------------------

10.5 Severability; Waivers.



If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced. The Bank retains all rights, even if it makes a loan after default.
If the Bank waives a default, it may enforce a later default. Any consent or
waiver under this Agreement must be in writing.



10.6 Attorneys’ Fees.



The Borrowers shall reimburse the Bank for any reasonable costs and attorneys'
fees incurred by the Bank in connection with the enforcement or preservation of
any rights or remedies under this Agreement and any other documents executed in
connection with this Agreement, and in connection with any amendment, waiver,
"workout" or restructuring under this Agreement. In the event of a lawsuit or
arbitration proceeding, the prevailing party is entitled to recover costs and
reasonable attorneys' fees incurred in connection with the lawsuit or
arbitration proceeding, as determined by the court or arbitrator. In the event
that any case is commenced by or against a Borrower under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute, the Bank is
entitled to recover costs and reasonable attorneys' fees incurred by the Bank
related to the preservation, protection, or enforcement of any rights of the
Bank in such a case. As used in this paragraph, "attorneys' fees" includes the
allocated costs of the Bank's in-house counsel.



10.7 Joint and Several Liability.




(a) Each Borrower agrees that it is jointly and severally liable to the Bank for
the payment of all obligations arising under this Agreement, and that such
liability is independent of the obligations of the other Borrower(s). Each
obligation, promise, covenant, representation and warranty in this Agreement
shall be deemed to have been made by, and be binding upon, each Borrower, unless
this Agreement expressly provides otherwise. The Bank may bring an action
against any Borrower, whether an action is brought against the other
Borrower(s).




(b) Each Borrower agrees that any release which may be given by the Bank to the
other Borrower(s) or any guarantor will not release such Borrower from its
obligations under this Agreement.




(c) Each Borrower waives any right to assert against the Bank any defense,
setoff, counterclaim, or claims which such Borrower may have against the other
Borrower(s) or any other party liable to the Bank for the obligations of the
Borrower under this Agreement.




(d) Each Borrower waives any defense by reason of any other Borrower’s or any
other person's defense, disability, or release from liability. The Bank can
exercise its rights against each Borrower even if any other Borrower or any
other person no longer is liable because of a statute of limitations or for
other reasons.




(e) Each Borrower agrees that it is solely responsible for keeping itself
informed as to the financial condition of the other Borrower(s) and of all
circumstances which bear upon the risk of nonpayment. Each Borrower waives any
right it may have to require the Bank to disclose to such Borrower any
information which the Bank may now or hereafter acquire concerning the financial
condition of the other Borrower(s).




(f) Each Borrower waives all rights to notices of default or nonperformance by
any other Borrower under this Agreement. Each Borrower further waives all rights
to notices of the existence or the creation of new indebtedness by any other
Borrower and all rights to any other notices to any party liable on any of the
credit extended under this Agreement.




(g) The Borrowers represent and warrant to the Bank that each will derive
benefit, directly and indirectly, from the collective administration and
availability of credit under this Agreement. The Borrowers agree that the Bank
will not be required to inquire as to the disposition by any Borrower of funds
disbursed in accordance with the terms of this Agreement.



18

--------------------------------------------------------------------------------

(h) Until all obligations of the Borrowers to the Bank under this Agreement have
been paid in full and any commitments of the Bank or facilities provided by the
Bank under this Agreement have been terminated, each Borrower (a) waives any
right of subrogation, reimbursement, indemnification and contribution
(contractual, statutory or otherwise), including without limitation, any claim
or right of subrogation under the Bankruptcy Code (Title 11, United States Code)
or any successor statute, which such Borrower may now or hereafter have against
any other Borrower with respect to the indebtedness incurred under this
Agreement; (b) waives any right to enforce any remedy which the Bank now has or
may hereafter have against any other Borrower, and waives any benefit of, and
any right to participate in, any security now or hereafter held by the Bank.




(i) Each Borrower waives any right to require the Bank to proceed against any
other Borrower or any other person; proceed against or exhaust any security; or
pursue any other remedy. Further, each Borrower consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of the Borrowers under this Agreement or which, but for this provision,
might operate as a discharge of a Borrower.




10.8 Individual Liability.



If a Borrower is a natural person, the Bank may proceed against such Borrower's
business and non-business property in enforcing this and other agreements
relating to this loan. If a Borrower is a partnership, the Bank may proceed
against the business and non-business property of each general partner of such
Borrower in enforcing this and other agreements relating to this loan.



10.9 Set-Off.




(a) In addition to any rights and remedies of the Bank provided by law, upon the
occurrence and during the continuance of any event of default under this
Agreement, the Bank is authorized, at any time, to set off and apply any and all
Deposits of a Borrower or any Obligor held by the Bank against any and all
Obligations owing to the Bank. The set-off may be made irrespective of whether
or not the Bank shall have made demand under this Agreement or any guaranty, and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable Deposits.




(b) The set-off may be made without prior notice to the Borrowers or any other
party, any such notice being waived by the Borrowers (on their own behalf and on
behalf of each Obligor) to the fullest extent permitted by law. The Bank agrees
promptly to notify the Borrowers after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.




(c) For the purposes of this paragraph, “Deposits” means any deposits (general
or special, time or demand, provisional or final, individual or joint) and any
instruments owned by a Borrower or any Obligor which come into the possession or
custody or under the control of the Bank. “Obligations” means all obligations,
now or hereafter existing, of a Borrower to the Bank under this Agreement and
under any other agreement or instrument executed in connection with this
Agreement, and the obligations to the Bank of any Obligor.




10.10 One Agreement.



This Agreement and any related security or other agreements required by this
Agreement, collectively:


19

--------------------------------------------------------------------------------

(a) represent the sum of the understandings and agreements between the Bank and
the Borrowers concerning this credit;




(b) replace any prior oral or written agreements between the Bank and the
Borrowers concerning this credit; and




(c) are intended by the Bank and the Borrowers as the final, complete and
exclusive statement of the terms agreed to by them.



In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrowers
and dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.



10.11 Indemnification.



The Borrowers will indemnify and hold the Bank harmless from any loss,
liability, damages, judgments, and costs of any kind relating to or arising
directly or indirectly out of (a) this Agreement or any document required
hereunder, (b) any credit extended or committed by the Bank to the Borrowers
hereunder, and (c) any litigation or proceeding related to or arising out of
this Agreement, any such document, or any such credit. This indemnity includes
but is not limited to attorneys' fees (including the allocated cost of in-house
counsel). This indemnity extends to the Bank, its parent, subsidiaries and all
of their directors, officers, employees, agents, successors, attorneys, and
assigns. This indemnity will survive repayment of the Borrowers' obligations to
the Bank. All sums due to the Bank hereunder shall be obligations of the
Borrowers, due and payable immediately without demand.



10.12 Notices.



Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrowers, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrowers may specify from time to time in
writing. Notices and other communications shall be effective (i) if mailed, upon
the earlier of receipt or five (5) days after deposit in the U.S. mail, first
class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.



10.13 Headings.



Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.



10.14 Counterparts.



This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same agreement.



10.15 Borrower Information; Reporting to Credit Bureaus.



The Borrowers authorize the Bank at any time to verify or check any information
given by a Borrower to the Bank, check a Borrower’s credit references, verify
employment, and obtain credit reports. Each Borrower agrees that the Bank shall
have the right at all times to disclose and report to credit reporting agencies
and credit rating agencies such information pertaining to the Borrowers and/or
all guarantors as is consistent with the Bank's policies and practices from time
to time in effect.


20

--------------------------------------------------------------------------------

10.16 Prior Agreement Superseded.



This Agreement supersedes and restates the Loan Agreement entered into as of
August 6, 2001, including all amendments thereto, between the Bank and the
Borrowers, and any credit outstanding thereunder shall be deemed to be
outstanding under this Agreement.



10.17 USA PATRIOT ACT NOTICE, AFFILIATE SHARING NOTICE and AFFILIATE MARKETING
NOTICE.



A.            USA PATRIOT ACT NOTICE


Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for each Borrower’s legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of each Borrower, guarantors or other related
persons.


B.            AFFILIATE SHARING NOTICE


From time to time the Bank may share information about each Borrower’s
experience with Bank of America Corporation (or any successor company) and its
subsidiaries and affiliated companies (the “Affiliates”), including, but not
limited to, the Bank of America Companies listed in notice C. below. The Bank
may also share with the Affiliates credit-related information contained in any
applications, from credit reports and information it may obtain about each
Borrower from outside sources.


If a Borrower is an individual, the Borrower may instruct the Bank not to share
this information with the Affiliates. A Borrower can make this election by (1)
calling the Bank at 1.888.341.5000, (2) visiting the Bank online at
www.bankofamerica.com, selecting “Privacy & Security,” and then selecting “Set
Your Privacy Preferences,” or (3) contacting the Borrower’s client manager or
local banking center. To help the Bank complete the Borrower’s request, the
Borrower should include the Borrower’s name, address, phone number, account
numbers(s) and social security number.


If a Borrower makes this election, certain products or services may not be made
available to the Borrower. This request will apply to information from
applications, consumer reports and other outside sources only. Through the
normal course of doing business, including servicing the Borrower’s accounts and
better serving the Borrower’s financial needs, the Bank will continue to share
transaction and account experience information, as well as other general
information among the Affiliates.


C.            AFFILIATE MARKETING NOTICE – YOUR CHOICE TO LIMIT MARKETING


(i)            The Bank of America companies listed below are providing this
notice C.


(ii)            Federal law gives you the right to limit some but not all
marketing from all the Bank of America affiliated companies. Federal law also
requires us to give you this notice to tell you about your choice to limit
marketing from all the Bank of America affiliated companies.


(iii)            You may limit all the Bank of America affiliated companies,
such as the banking, loan, credit card, insurance and securities companies, from
marketing their products or services to you based upon your personal information
that they receive from other Bank of America companies. This information
includes your income, your account history, and your credit score.


21

--------------------------------------------------------------------------------

(iv)            Your choice to limit marketing offers from all the Bank of
America affiliated companies will apply for at least 5 years from when you tell
us your choice. Before your choice to limit marketing expires, you will receive
a renewal notice that will allow you to continue to limit marketing offers from
all the Bank of America affiliated companies for at least another 5 years.


(v)            You may tell us your choice to limit marketing offers and you may
tell us the choices for other customers who are joint account holders with you.


(vi)            This limitation will not apply in certain circumstances, such as
when you have an account or service relationship with the Bank of America
company that is marketing to you.


(vii)            For individuals with business purpose accounts, this limitation
will only apply to marketing to individuals and not marketing to a business.


To limit marketing offers, contact us at 800.282.2884
 
Effective October 1, 2008

Bank of America Companies:
 
Banks and Trust Companies
Bank of America, N.A.
LaSalle Bank National Association
LaSalle Bank Midwest National Association
 
Credit Card
Bank of America Consumer Card Services, LLC
Bank of America
Fleet Credit Card Services, L.P.
Brokerage and Investments
BACAP Alternative Advisors, Inc.
Bank of America Capital Advisors LLC
Banc of America Investment Advisors, Inc.
Banc of America Investment Services, Inc.
Banc of America Securities LLC
LaSalle Financial Services, Inc.
U.S. Trust Hedge Fund Management, Inc.
UST Securities Corp.
 
Insurance and Annuities
BA Insurance Services, Inc.
Banc of America Agency of Texas, Inc.
Banc of America Insurance Services, Inc.,
   dba Banc of America Insurance Agency in New York State
General Fidelity Insurance Company
General Fidelity Life Insurance Company
LaSalle Financial Services, Inc.
Real Estate
Home Focus Services, LLC
 
Administrative Services
LaSalle Healthcare Administrative Services, LLC
 
Merchant Services
BA Merchant Services, LLC
LaSalle Merchant Services, LLC

 
10.18
Notice of Final Agreement.



THIS WRITTEN LOAN AGREEMENT AND THE LOAN DOCUMENTS EXECUTED IN CONNECTION
HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


22

--------------------------------------------------------------------------------

This Agreement is executed as of the date stated at the top of the first page.
 
BORROWERS:
BANK:
           
MEXCO ENERGY CORPORATION
BANK OF AMERICA, N.A.
           
By:
/s/ Nicholas C. Taylor
 
By:
/s/ Kory Clark
   
Nicholas C. Taylor
 
Name:
Kory Clark
   
President
 
Title:
Senior Vice President
 



FORMAN ENERGY CORPORATION
     
By:
/s/ Nicholas C. Taylor
   
Nicholas C. Taylor
   
President
 

 
Address where notices to the Borrowers are to be sent:
 
214 West Texas Avenue, Suite 1101
Midland, Texas 79701
Telephone: (432) 682-1119
Facsimile: (432) 682-1123


Address where notices to the Bank are to be sent:
701 S. Taylor
Amarillo, Texas 79101
Attn: Kory Clark
Telephone: (806) 378-1743
Facsimile: (806) 374-0845




 
23